Citation Nr: 1045877	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a back 
injury.

2.  Entitlement to service connection for the residuals of a hip 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1986 to October 
1987.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which, inter 
alia, denied the Veteran's claims for service connection for the 
residuals of a low back injury and for the residuals of a hip 
injury.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claims for service 
connection for the residuals of a back injury and for the 
residuals of a hip injury, the Board finds that additional 
development of the evidence is required.

First, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess), which held 
that the Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  In the present appeal, the Veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice pursuant to Dingess.  As these questions are 
involved in the present appeal, this case must be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010) and 38 C.F.R. § 3.159(b) (2010).  

Second, the Veteran has indicated that he has been receiving VA 
medical treatment relevant to his current disorders beginning in 
October 1987.  See the Veteran's July 2006 statement.  As such, 
VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A(a).  Specifically, VA is required to 
obtain relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VA 
medical treatment records currently on file only date from May 
2003 to December 2006.  Therefore, the AOJ should obtain any 
relevant VA medical treatment records which date from around the 
time of the Veteran's release from active service in October 1987 
to the present, as these may have a bearing on the claims at 
issue.

Second, the Board has determined that the AOJ should provide the 
Veteran with a VA orthopedic examination, by an appropriate 
specialist, to address both his low back and hip claims.

Regarding the Veteran's hip disorder; the Veteran has indicated 
that he injured his right hip joint during service when he 
tripped and fell and hyper-extended it.  He indicated that this 
was further exacerbated by a subsequent injury wherein he was 
pinned between two trucks.  See the Veteran's January 2007 
substantive appeal (VA Form 9); see also the Veteran's April and 
July 2006, and July 2008 statements, and the Veteran's 
representative's August 2009 statement (VA Form 646) and October 
2010 Informal Brief of Appellant in Appealed Case (Brief).

Regarding this history, the Veteran's service treatment records 
(STRs) show that he was initially treated for right hip and leg 
pain in June 1986.  At the time he was diagnosed with ligament 
strain, and it was indicated that he should restrict his 
activities.  A month later, in July, the Veteran continued to 
experience right hip pain.  He was given an x-ray examination, 
but found to be normal.  In October 1986, the Veteran again 
reported continued right hip pain and was diagnosed with 
trochanteric bursitis, although x-ray findings were again normal.  
Treatment notes report continued pain through December 1986 to 
March 1987, although a February 1987 bone scan again found his 
hip to be normal.  In April 1987, the Veteran experienced an 
accident wherein he was pinned between two trucks.  He was 
hospitalized for almost two weeks, and described experiencing 
further right hip pain, although the x-rays taken at the time 
were negative.  Finally, the Veteran was treated for his 
continuing right hip pain again in June 1987.  As such, the 
Veteran clearly experienced substantial relevant treatment of his 
right hip during service.  

The Veteran has indicated that he has continued to experience 
these symptoms since service.  See the Veteran's February 2006 
claim, January 2007 VA Form 9, and April 2006 and July 2008 
statements.  Further, the record contains private treatment 
records dated from D. C., M.D. (Dr. C), which show that he was 
treated for right hip trochanteric bursitis in May 1998.  The AOJ 
also obtained medical records from the Social Security 
Administration (SSA) which reveal ongoing treatment for 
trochanteric bursitis dating from March 2003.  Therefore, there 
is also evidence of a currently diagnosed disorder, which may be 
connected to his service.

Regarding the Veteran's claim for the residuals of a low back 
injury, as reviewed above, the Veteran was pinned between two 
trucks in April 1987, and this injury also caused him to 
experience low back pain, although x-rays at the time were 
negative.  Furthermore, the claims file contains records from Dr. 
C which show that the Veteran was diagnosed with HNP (herniated 
nucleus pulposus) L3-4 in May 1998, and with degenerative lumbar 
disc disease in October 2003.  The Veteran also submitted a SSA 
decision, and the AOJ obtained various medical records which also 
show ongoing treatment for a low back disorder, and found him 
eligible for disability insurance.  The Veteran's VA medical 
treatment records also show ongoing treatment for chronic low 
back pain.  As such, there is clearly evidence of a current low 
back disorder, with a relevant injury during his military service 
which may be connected. 

Finally, the Veteran had indicated that he has experienced 
symptoms of pain related to his hip and low back disorders from 
his military service.  See the Veteran's February 2006 claim, and 
April 2006 and July 2008 statements.  The VA medical treatment 
record of February 2006 also indicated that his in-service injury 
may be relevant to his current low back disorders.  There is some 
evidence that his back problems may to some extent be related to 
Scheuermann's disease (see the SSA medical record from January 
2003, and the January 2004 record from P. N., M.D. (Dr. N)), with 
evidence of at least one intervening motor vehicle accident in 
1997 (see the VA medical treatment record dated in February 2006, 
and the private treatment records dated in January 2004 and March 
2007 from Dr. N).  Nevertheless, the Veteran clearly has current 
hip and low back disorders, and there is some evidence of a 
relationship between his current disorders and his military 
service.  However, the evidence of record is simply inadequate 
for the Board to grant the Veteran's claims at this time.  

The standard for requiring a VA medical examination is "an 
indication" that a current disability, or persistent or 
recurrent symptoms of a disability, "may be associated with the 
appellant's service or with another service- connected 
disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  As such, the standard for requiring a VA medical 
examination is quite low.  Therefore, based on the evidence of 
record and the Court's decision in McLendon, VA medical 
examinations and opinions are needed to determine the nature and 
etiology of the Veteran's current low back and right hip 
disorders.

Since the Board has determined that an examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) provides that individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination, action shall be 
taken.  At (b) it is provided that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.	Please send the Veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), regarding a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess, supra.  

2.	Obtain any relevant VA treatment records 
dating from 1987 to the present, when the 
Veteran asserts his current conditions were 
first treated by the VA.  If the records 
are not available or do not exist, a reply 
to that effect is required and must be 
associated with the claims folder.

3.	After all relevant records have been 
collected, but regardless of whether or 
not this has been successful; arrange for 
the Veteran to undergo an orthopedic VA 
examination, by an appropriate specialist, 
to determine the nature and etiology of 
any right hip and low back disorders.  He 
is hereby advised that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
for his claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of his pertinent 
medical history.  The examination report 
must indicate whether such review was 
accomplished.  

	First, regarding the Veteran's right hip, 
based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to undertake the 
following:

A)	Provide a comprehensive history of the 
Veteran's right hip disorder.  This 
should acknowledge the June 1986 and 
April 1987 injuries and relevant in-
service treatment, and the post-service 
treatment records.  The examiner should 
also thoroughly review the Veteran's 
statements regarding the history of his 
disorder, as well as any other relevant 
records obtained subsequent to this 
remand.

B)	Answer the question:  is it at least as 
likely as not (50 percent or more 
probable) that any currently diagnosed 
right hip disorder is related to the 
Veteran's service in the military from 
February 1986 to October 1987, in 
particular due to his June 1986 and 
April 1987 injuries and subsequent 
treatment?

C)	If the examiner finds that the 
Veteran's right hip disorder is not 
connected to his military service, 
please identify the specific etiology 
of these disorders, including any 
intercurrent post-service causes.
	
	Second, regarding the Veteran's low back, 
based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to undertake the 
following:

A)	Provide a comprehensive history of the 
Veteran's low back disorders.  This 
should acknowledge the April 1987 
injury and relevant in-service 
treatment, and the post-service 
treatment records.  The examiner should 
also thoroughly review the Veteran's 
history of his disorder, and any other 
relevant records obtained subsequent to 
this remand.

B)	Answer the following question:  Is it 
at least as likely as not (50 percent 
or more probable) that any currently 
diagnosed low back disorder is related 
to the Veteran's service in the 
military from February 1986 to October 
1987, in particular due to his April 
1987 injury and subsequent treatment?

C)	If the examiner finds that any low back 
disorder is not connected to his 
military service, please identify the 
specific etiology of these disorders, 
including any intercurrent post-service 
causes.  In doing so the examiner 
should address the Veteran's history of 
a motor vehicle accident subsequent to 
service which was indicated as 
occurring in June 1997, as well as the 
diagnosis of Scheuermann's disease, as 
relevant.

	The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, the examiner must 
expressly indicate this and discuss why 
this is not possible or feasible.  

4.	Then review the Veteran's claims file and 
ensure that the foregoing development 
action has been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication.

5.	After completing the above development, 
the AOJ should readjudicate the issue on 
appeal, considering any new evidence 
secured since the May 2008 supplemental 
statement of the case (SSOC).  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


